Exhibit 10.51

SAMSON RESOURCES CORPORATION

2015 PERFORMANCE BONUS PLAN

1. Purpose. This Samson Resources Corporation (the “Company”) 2015 Performance
Bonus Plan (the “Plan”) is designed to align the interests of the Company and
eligible key employees of the Company and its subsidiaries.

2. Adoption of the Plan. The Company, intending to be legally bound, hereby
adopts this Plan effective as of January 1, 2015 (the “Effective Date”). The
Plan shall be in effect from the Effective Date and shall continue until the
earlier of (i) December 31, 2017 or (ii) the date the Company (or its successor
or affiliate) chooses to adopt an alternative long-term incentive plan covering
individual employees considered to be “insiders” (as defined in the Federal
Bankruptcy Code 11 U.S.C. § 101 (the “Term”). The expiration of the Term shall
not in any event reduce or adversely affect any amounts due to any Participant
hereunder.

3. General. The compensation provided under the Plan is intended to be in
addition to all other compensation payable to Participants under any employment
agreement or incentive plan or program in effect with the Company or its direct
or indirect subsidiaries.

4. Definitions. For purposes of this Plan:

(a) “Board” means the Company’s Board of Directors.

(b) “Cause” means the occurrence of any of the following events:
(a) Participant’s commission of any serious crime involving fraud, dishonesty or
a breach of trust as to the Company (including but not limited to,
misrepresentation, embezzlement, or misappropriation); (b) Participant’s
material violation of either (i) any applicable confidential and proprietary
information policy of the Company or (ii) any applicable code of conduct policy
of the Company, as then in effect; (c) Participant’s conviction, guilty plea,
deferred adjudication or other trial diversion regarding any felony or any crime
involving moral turpitude; or (d) Participant’s failure to perform his/her
duties in any material respect (other than any failure resulting from
Participant’s incapacity due to physical or mental illness or disability) or
Participant’s gross negligence or intentional misconduct in the performance of
his/her duties, including any act or acts which affect the image or reputation
of the Company or which result in material financial loss to any part of the
Company. Notwithstanding the immediately preceding item (d), any of the
circumstances described in said item (d) may not serve as the basis for Cause
unless (x) the Company provides written notice to Participant within thirty
(30) days following the Company’s initial knowledge of the existence and effect
of the event(s) constituting Cause and (y) Participant fails to cure such
event(s) within thirty (30) days after receipt of such notice. Furthermore, no
act or failure to act by Participant shall be considered “intentional” unless
done or omitted to be done by Participant in bad faith and without reasonable
belief that his/her action or omission was in the best interests of the Company.

(c) “Company Group” means the Company and its direct and indirect subsidiaries.

(d) “Good Reason” means any of the following that is not corrected by the
Company within 10 days of written notice from the Participant that is given
within 30 days of the applicable event: (i) a reduction in Participant’s base
salary or Quarterly Bonus opportunity or (ii) a required relocation of more than
50 miles of the Participant’s primary work location.

(e) “Committee” means any committee authorized by the Board to administer the
Plan. If no committee is duly authorized by the Board to administer the Plan,
the term “Committee” shall be deemed to refer to the Board for all purposes of
the Plan.



--------------------------------------------------------------------------------

(f) “Participant” shall have the meaning ascribed thereto in Section 5 hereof.

(g) “Performance Goals” means the performance goals established by the Committee
with respect to a calendar quarter commencing during the Term.

(h) “Performance Period” means each calendar quarter commencing during the Term.

(i) “Quarterly Performance Bonus” shall mean, in the case of any Participant,
the Quarterly Performance Bonus opportunity for such Participant as set forth on
Schedule A, as amended from time to time.

5. Eligible Participants. Each person listed on Schedule A, as amended from time
to time by the Board or the Committee, shall be a Participant under the Plan and
eligible to receive a Quarterly Performance Bonus with respect to each
Performance Period.

6. Term of Participation. Subject to the provisions of this Plan, commencing
with the calendar quarter ending March 31, 2015, each Participant shall earn a
Quarterly Performance Bonus as of the end of each Performance Period of the Term
(i) if such Participant remains employed by the Company Group through the last
date of each applicable Performance Period and (ii) to the extent the
Performance Goals established for such Performance Period have been achieved;
provided that (A) solely for the quarter ending March 31, 2015 each Participant
shall earn a Quarterly Performance Bonus if the requirement in clause (i) is
satisfied and (B) if the Term ends after the commencement, and before the end,
of a calendar quarter, each Participant who is then employed by the Company
shall earn a prorated amount of the Quarterly Performance Bonus for the quarter
in which the Term ends (based on the portion of the quarter that has elapsed as
of the last day of the Term). Any Quarterly Performance Bonus required to be
made under this Plan shall be paid by the Company within 30 days after the date
the Participant earned the right to such payment; provided, however, that any
Quarterly Performance Bonus earned through the third quarter of 2015 shall be
paid no later than April 1, 2015 (for the first quarter), July 1, 2015 (for the
second quarter), and October 1, 2015 (for the third quarter). A Participant
whose employment with the Company Group terminates for any reason shall forfeit
the right to any Quarterly Performance Bonus that has not been earned as of the
date of such termination; provided, that, if a Participant’s employment is
terminated by the Company for a reason other than Cause or by the Participant
for Good Reason, either case, after the commencement of a calendar quarter, the
Participant shall earn the Quarterly Performance Bonus for such quarter to the
extent it would have been earned if such termination had not occurred.

7. Performance Goals. No later than twenty (20) days prior to the commencement
of each Performance Period (other than the quarter ending March 31, 2015), the
Committee shall establish and communicate to the Participants one or more
Performance Goals that must be achieved to earn a Quarterly Performance Bonus
for that Performance Period. The Committee may, but shall not be required to,
establish minimum, target and maximum targets with respect to selected
Performance Goals that provide for the payment of a fraction or multiple of a
Participant’s Quarterly Performance Bonus. Promptly after the end of each
Performance Period, the Committee shall certify the degree to which the
applicable Performance Goals have been achieved and the amount payable to each
Participant hereunder.

8. Plan Administration. This Plan shall be administered by the Committee. The
Committee is given full authority and discretion within the limits of this Plan
to establish such administrative measures as may be necessary to administer and
attain the objectives of this Plan and may delegate the authority to administer
the Plan to an officer of the Company. The Committee (or its delegate) shall
have full power and authority to construe and interpret this Plan and any
interpretation by the Committee shall be binding on all Participants and shall
be accorded the maximum deference permitted by law.



--------------------------------------------------------------------------------

(a) All rights and interests of Participants under this Plan shall be
non-assignable and nontransferable, and otherwise not subject to pledge or
encumbrance, whether voluntary or involuntary, other than by will or by the laws
of descent and distribution. In the event of any sale, transfer or other
disposition of all or substantially all of the Company’s assets or business,
whether by merger, stock sale, consolidation or otherwise, the Company may
assign this Plan.

(b) Any payment to a Participant in accordance with the provisions of this Plan
shall, to the extent thereof, be in full satisfaction of all claims against the
Company Group, and the Company may require Employee, as a condition precedent to
such payment, to execute a receipt and release to such effect.

(c) Payment of amounts due under the Plan shall be provided to Participant in
the same manner as Participant receives his or her regular paycheck or by mail
at the last known address of Participant in the possession of the Company, at
the discretion of Committee. The Company will deduct all applicable taxes and
any other withholdings required to be withheld with respect to the payment of
any award pursuant to this Plan.

(d) The Company shall not be required to establish any special or separate fund
or to make any other segregation of assets to ensure the payment of any award
provided for hereunder. Quarterly Performance Bonus payments shall not be
considered as extraordinary, special incentive compensation, and it will not be
included as “earnings,” “wages,” “salary,” or “compensation” in any pension,
welfare, life insurance, or other employee benefit plan or arrangement of the
Company Group.

(e) The Company, in its sole discretion, shall have the right to modify,
supplement, suspend or terminate this Plan at any time; provided that in no
event shall any amendment or termination adversely affect the rights of
Participants regarding any Quarterly Performance Bonus for a Performance Period
ending on or before October 31, 2015 or that has commenced as of the date of
such action without the prior written consent of the affected Participants.
Subject to the foregoing, the Plan shall terminate upon the satisfaction of all
obligations of the Company or its successor entities hereunder.

(f) Nothing contained in this Plan shall in any way affect the right and power
of the Company to discharge any Participant or otherwise terminate his or her
employment at any time or for any reason or to change the terms of his or her
employment in any manner.

(g) Except as otherwise provided under this Plan, any expense incurred in
administering this Plan shall be borne by the Company.

(h) Captions preceding the sections hereof are inserted solely as a matter of
convenience and in no way define or limit the scope or intent of any provision
hereof.

(i) The administration of the Plan shall be governed by the laws of the State of
Oklahoma, without regard to the conflict of law principles of any state. Any
persons or corporations who now are or shall subsequently become parties to the
Plan shall be deemed to consent to this provision.

(j) The Plan is intended to either comply with, or be exempt from, the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Code Section 409A”). To the extent that the Plan is not exempt from the
requirements of Code Section 409A, the Plan is intended to comply with the
requirements of Code Section 409A and shall be limited, construed and
interpreted in accordance with such intent. Notwithstanding the foregoing, in no
event whatsoever shall the Company be liable for any additional tax, interest,
income inclusion or other penalty that may be imposed on a Participant by Code
Section 409A or for damages for failing to comply with Code Section 409A.

*    *    *    *    *



--------------------------------------------------------------------------------

SCHEDULE A

 

Participants

   QUARTERLY BASELINE PERFORMANCE BONUS
AMOUNT (2ND Quarter 2015)                     